DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/12/2021, 07/09/2021, 08/13/2021, 11/11/2021, 12/15/2021, 02/15/2022, 03/24/2022 and 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation, “the first lateral and the second lateral wall are interior walls within the battery pack” needs to be amended as “the first lateral wall and the second lateral wall are interior walls within the battery pack.” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10- 13 of copending Application No. 17/077259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both are claiming similar claim limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 13, 14 and 16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2020/0161728 to Wang.
With respect to claim 1, Wang teaches a battery pack comprising: 
a longitudinal beam 400 characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface; 
a first side beam 115; 
a second side beam 125; 
a plurality of battery cells 210 comprising: 
a first set of battery cells 210 disposed between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400, and 
a second set of battery cells 210 disposed between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400; 
a first lateral wall 405 extending between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400; and 
a second lateral wall 405 extending between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 2, Wang teaches the battery pack, wherein the first lateral wall 115 and the second lateral wall 125 are interior walls within the battery pack (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 3, Wang teaches the battery pack, wherein the first lateral wall 115 extends between two battery cells 210 of the first set of battery cells 210, and wherein the second lateral wall 125 extends between two battery cells 210 of the second set of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 4, Wang teaches the battery pack, wherein battery terminals (not shown) for each battery cell 210 of the first set of battery cells 210 extend toward the first longitudinal surface of the longitudinal beam 400 to the module current collector 155, and wherein battery terminals (not shown) for each battery cell 210 of the second set of battery cells 210 extend towards the second longitudinal surface of the longitudinal beam 400 to the module current collector 155 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 6, Wang teaches the battery pack, further comprising: a lid 150 coupled with a first surface of each battery cell 210 of the plurality of battery cells 210; and a base 110 coupled with a second surface of each battery cell 210 of the plurality of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 7, Wang teaches the battery pack, wherein the base 110 is a heat exchanger 310, and wherein the base 110 defines fluid channels 710 extending orthogonally to the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7) (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 13, Wang teaches a battery pack comprising: 
a longitudinal beam 400 characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface; 
a first side beam 115; 
a second side beam 125; 
a plurality of battery cells 210; 
a first lateral wall 405 extending between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400; 
a second lateral wall 405 extending between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400; and 
a base 110 with first cold plates 310, wherein the base 110 with the first cold plates 310 defines a gap (a first recess) between the two adjacent first cold plates 310 in which the first lateral wall 405 is seated, and wherein the base 110 with second cold plates 310 defines a gap (a second recess) between the two adjacent second cold plates 310 in which the second lateral wall 405 is seated (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 14, Wang teaches the battery pack, wherein the plurality of battery cells 210 comprise: a first set of battery cells 210 disposed between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400, and a second set of battery cells 210 disposed between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 16, Wang teaches the battery pack, wherein battery terminals (not shown) for each battery cell 210 of the first set of battery cells 210 extend toward the first longitudinal surface of the longitudinal beam 400 to a module current collector 155, and wherein battery terminals (not shown) for each battery cell 210 of the second set of battery cells 210 extend towards the second longitudinal surface of the longitudinal beam 400 to the module current collector 155 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang in view of US Patent Application Publication 2019/0181405 to Kim et al.
With respect to claim 5, Wang does not specifically teach the battery pack, wherein the longitudinal beam comprises an I-beam, wherein the battery terminals of each battery cell of the first set of battery cells extend within a recess defined along the first longitudinal surface of the longitudinal beam, and wherein the battery terminals of each battery cell of the second set of battery cells extend within a recess defined along the second longitudinal surface of the longitudinal beam.
However, Kim et al. teach a battery module comprising a module frame 120, wherein the module frame 120 (the longitudinal beam comprises an I-beam), wherein an electrode terminal 115 (the battery terminals) of each cell stack 111 (each battery cell) of the plurality of cell stacks 111 (the first set of battery cells) extend within a recess defined along the first longitudinal surface of the module frame 120 (the longitudinal beam), and wherein the electrode terminal 115 (the battery terminals) of each battery cell of the plurality of cell stacks 111 (the second set of battery cells) extend within a recess defined along the second longitudinal surface of the module frame 120 (the longitudinal beam) (Kim et al.: Sections [0041]-[0045]; Figs. 2-4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Kim et al. with the motivation of having a means such a battery pack with enhanced structural stability and improved energy density by coupling unit battery modules according to the present disclosure onto a pack tray in a traverse direction. 

With respect to claim 8, Wang further teaches the battery pack, the base 110 with cold plates 310 defines a gap (a recess) between the cold plates 310 within the base 110, and wherein the first lateral wall 405 is seated within the gap (the recess) defined within the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7). 

Wang does not specifically teach the battery pack, wherein the first lateral wall and the second lateral wall each comprise an I-beam, and wherein the base defines a recess in which an end of the I-beam is seated.
However, Kim et al. further teach the battery module comprising the module frame 120, wherein the module frame 120 comprises an I-beam (Kim et al.: Sections [0041]-[0045]; Figs. 2-4). With the teaching of using I-beam as the module frame in a battery module, it would have been obvious as of the effective filing dated of the claimed invention to have the first lateral wall and the second lateral wall each comprise an I-beam.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Kim et al. with the motivation of having a means such a battery pack with enhanced structural stability and improved energy density by coupling unit battery modules according to the present disclosure onto a pack tray in a traverse direction. 

With respect to claim 9, with the teaching of using I-beam as the module frame in a battery module, it would have been obvious as of the effective filing dated of the claimed invention to have a battery of the first set of battery cells extends within a recess defined on each side of the first lateral wall since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

With respect to claim 10, Wang teaches the battery pack, wherein the first lateral wall 405 comprises screw or bolt (an interface) extending through the lid (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 11, Wang teaches the battery pack, wherein the screw or bolt (the interface) comprises a receptacle for receiving mechanical fasteners (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 12, Wang teaches the battery pack, further comprising: an electronics module 160 seated on the lid 105 and coupled with the first lateral wall 405 at the receptacle via the lid 105 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 15, Wang further teach the battery pack, wherein the first lateral wall 115 extends between two battery cells 210 of the first set of battery cells 210, wherein the second lateral wall 125 extends between two battery cells 210 of the second set of battery cells 210 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7). 

Wang does not specifically teach the battery pack, wherein the first lateral wall and the second lateral wall each comprise an I-beam, and wherein a battery of the first set of battery cells extends within a recess defined on each side of the first lateral wall.
However, Kim et al. further teach the battery module comprising the module frame 120, wherein the module frame 120 comprises an I-beam (Kim et al.: Sections [0041]-[0045]; Figs. 2-4). With the teaching of using I-beam as the module frame in a battery module, it would have been obvious as of the effective filing dated of the claimed invention to have the first lateral wall and the second lateral wall each comprise an I-beam. With the teaching of using I-beam as the module frame in a battery module, it would have been obvious as of the effective filing dated of the claimed invention to have a battery of the first set of battery cells extends within a recess defined on each side of the first lateral wall since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Kim et al. with the motivation of having a means such a battery pack with enhanced structural stability and improved energy density by coupling unit battery modules according to the present disclosure onto a pack tray in a traverse direction. 

With respect to claim 17, Wang does not specifically teach the battery pack, wherein the longitudinal beam comprises an I-beam, wherein the battery terminals of each battery cell of the first set of battery cells extend within a recess defined along the first longitudinal surface of the longitudinal beam, and wherein the battery terminals of each battery cell of the second set of battery cells extend within a recess defined along the second longitudinal surface of the longitudinal beam.
However, Kim et al. teach a battery module comprising a module frame 120, wherein the module frame 120 (the longitudinal beam comprises an I-beam), wherein an electrode terminal 115 (the battery terminals) of each cell stack 111 (each battery cell) of the plurality of cell stacks 111 (the first set of battery cells) extend within a recess defined along the first longitudinal surface of the module frame 120 (the longitudinal beam), and wherein the electrode terminal 115 (the battery terminals) of each battery cell of the plurality of cell stacks 111 (the second set of battery cells) extend within a recess defined along the second longitudinal surface of the module frame 120 (the longitudinal beam) (Kim et al.: Sections [0041]-[0045]; Figs. 2-4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Kim et al. with the motivation of having a means such a battery pack with enhanced structural stability and improved energy density by coupling unit battery modules according to the present disclosure onto a pack tray in a traverse direction. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/30/2022